Citation Nr: 0534477	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-18 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to June 1950.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco related disabilities.

2.  The veteran's claim for service connection for larynx 
cancer was received after June 1998.  

3.  Larynx cancer was not present during the veteran's 
military service or until many years after his release from 
such service.


CONCLUSION OF LAW

The criteria for service connection for larynx cancer have 
not been met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was received after 
the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2002 and 
October 2004, as well as a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal.  Following the December 2004 supplemental 
statement of the case, the veteran submitted additional 
medical evidence.  However, this evidence is duplicative of 
evidence associated with the claims folder at the time that 
the December 2004 statement of the case was issued.  The RO 
has informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained.  In connection with his 
appeal, the veteran has been afforded a VA examination.  

Following provision of the required notice and completion of 
all indicated development of the record, the RO adjudicated 
the veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the RO were insignificant and non prejudicial to the veteran.

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The veteran's service medical records are silent for any 
complaint of, treatment for, or diagnosis of cancer of the 
larynx.  In June 1949, the veteran received treatment for 
pneumonia.  While the veteran's service medical records note 
that he smoked cigarettes, they do not indicate when he began 
smoking.  

The veteran sought VA treatment for hoarseness of 
approximately one-month duration in February 1996.  His 
hypopharynx showed a 3 mm lesion at the mid portion of the 
right true vocal cord.  It was noted that the veteran had a 
significant history of tobacco use.  

Direct laryngoscopy and biopsy were positive for squamous 
cell carcinoma in March 1998.  The veteran was not interested 
in surgery and subsequently underwent radiation therapy.  The 
veteran also began VA smoking cessation treatment.  During 
treatment in March 1998 he reported that he had a 50+ year 
history of smoking that began at the age of 16.  He was 
currently smoking a pack a day.  

In a statement dated in January 1999, Dr. Vernon J. King, a 
VA physician, noted that the veteran was receiving treatment 
for vocal cord cancer.  It was felt that this cancer was most 
likely related to his heavy smoking.  

In February 1999, the veteran's representative submitted a 
statement asserting that service connection was warranted for 
vocal cord cancer secondary to cigarette smoking that began 
in service.  However, by subsequent statement in November 
1999, the veteran reported that he did not wish to file an 
action concerning smoking disabilities.  

In a July 2000 letter, Dr. King noted that the veteran was 
treated in 1998 for larynx cancer.  The veteran reported to 
Dr. King that he did not begin smoking until he entered the 
Army.  Dr. King noted that his initial consultation note from 
March 1998 records a significant history of tobacco use.  Dr. 
King noted that the veteran's cancer was one of those 
directly connected to smoking.  

A July 2001 statement from Dr. Donald T. Sherwood, a private 
surgeon, notes that he had been treating the veteran for the 
past three years.  Approximately three years earlier, the 
veteran underwent radiotherapy for cancer of the larynx at 
the Albany VA Medical Center (VAMC).  The veteran believed 
that this condition was related to cigarette smoking that 
began while he was on active duty.  

In a statement received in August 2001, the veteran claimed 
that his larynx cancer resulted from cigarette smoking that 
began during his active military service.  He alleged that he 
did not smoke before joining the Army.  He reports that he 
was encouraged to smoke and was provided cigarettes at little 
or no cost.  He also states that the Army did not advise him 
of the risks of cancer associated with smoking.  

In September 2004, the veteran was afforded a VA compensation 
and pension examination.  The examination report indicates 
that the examiner reviewed the veteran's claims folders in 
conjunction with the examination.  The veteran reported that 
he began smoking during service in 1949.  The examiner noted 
that the veteran had been treated for pneumonitis in June 
1949; however, the veteran's laryngeal cancer was felt to be 
unrelated to the veteran's in-service pneumonia.  On the 
contrary, the examiner opined that the veteran's laryngeal 
cancer was unrelated to his active military service.    


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury which incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2001).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a malignant tumor may be presumed to have been 
incurred in or aggravated by active service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2001 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Except as provided in Sec. 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease of injury shall be service connected.  38 C.F.R. § 
3.310(a).  Emphasis added.

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which prohib-
ited the payment of compensation to veterans for disability 
which is the result of abuse of tobacco products was 
eliminated.  Hence, the amendments to § 1110 were nullified.  
However, this later Act added 38 U.S.C.A. § 1103 which 
provides as follows:

Special provisions relating to claims 
based upon effects of tobacco products 

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title. 

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2005) implements section 1103 
and provides as follows:
(a) For claims received by VA after June 
9, 1998, a disability or death will not 
be considered service-connected on the 
basis that it resulted from injury or 
disease attributable to the veteran's use 
of tobacco products during service.  For 
the purpose of this section, the term 
"tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco. 

(b) The provisions of paragraph (a) of 
this section do not prohibit service 
connection if:

(1) The disability or death resulted 
from a disease or injury that is 
otherwise shown to have been 
incurred or aggravated during 
service.  For purposes of this 
section, "otherwise shown" means 
that the disability or death can be 
service-connected on some basis 
other than the veteran's use of 
tobacco products during service, or 
that the disability became manifest 
or death occurred during service; or 

(2) The disability or death resulted 
from a disease or injury that 
appeared to the required degree of 
disability within any applicable 
presumptive period under Secs. 
3.307, 3.309, 3.313, or 3.316; or

(3) Secondary service connection is 
established for ischemic heart 
disease or other cardiovascular 
disease under Sec. 3.310(b).

(c) For claims for secondary service 
connection received by VA after June 9, 
1998, a disability that is proximately 
due to or the result of an injury or 
disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected 
under Sec. 3.310(a).  38 C.F.R. § 3.300 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's initial claim for service connection for cancer 
of the larynx was filed in February 1999.  However, in 
November 1999, prior to adjudication of his claim by the RO, 
he indicated that he did not wish to pursue his claim.  In 
effect, he abandoned his claim.  He subsequently filed 
another claim for service connection in August 2001.  The RO 
denied this claim on the basis that pertinent legislation 
prohibits an award of service connection for disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  See 38 U.S.C.A. § 1103 (West 
2001).  This new section applies to claims filed after June 
9, 1998.  As the veteran filed his claim after this date, 
this provision will affect the disposition of this appeal.

In light of the change in the law effective June 9, 1998, the 
Board finds that there is no legal basis for a grant of 
service connection for the veteran's larynx cancer as due to 
in-service tobacco use, as Congress has now prohibited the 
award of service connection for injury or disease resulting 
from the use of tobacco products in service.  

The Board notes that the veteran received in service 
treatment for pneumonia.  However, there is no competent 
medical evidence linking his post service larynx cancer, 
diagnosed in the 1990s, to his pneumonia in 1949.  Moreover, 
after reviewing the claims folders and examining the veteran, 
a VA physician has opined that there is not etiological link 
between the veteran's larynx cancer and his active military 
service.  In the present case, there is no assertion or 
evidence to suggest larynx cancer began during the veteran's 
military service or until many years after his release from 
service.  Additionally, even though physicians have linked 
the veteran's larynx cancer to his history of tobacco use, 
there is no evidence tending to link this cancer to any 
incident of service other than his use of tobacco use therein 
and his continued use of tobacco products thereafter.  
Therefore, there is no basis for the grant of service 
connection for larynx cancer on the grounds that the 
disability was incurred in or aggravated by service, or 
became manifest to the requisite degree of disability during 
the presumptive period.

Inasmuch as the preponderance of the evidence demonstrates 
that larynx cancer began many years after active service and 
is not related to any incident of service other than the 
veteran's use of tobacco products, the claim must be denied.  


ORDER

Service connection for larynx cancer is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


